Citation Nr: 0920576	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  02-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of degenerative disc disease of the lumbar spine, 
with a history of herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 
1991, with additional unverified service of 7 years, 6 months 
and 29 days.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
This matter was remanded in March 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in 
October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that 
his current degenerative disc disease of the lumbar spine is 
secondary to service-connected lumbosacral strain.  The 
Veteran has undergone several VA examinations with regard to 
the spine, most recently in April 2006.  However, the VA 
examinations did not address whether the Veteran's 
degenerative disc disease of the lumbar spine was aggravated 
by service-connected lumbosacral strain.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
postoperative residuals of degenerative 
disc disease of the lumbar spine, with a 
history of herniated nucleus pulposus.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any postoperative residuals 
of degenerative disc disease of the 
lumbar spine, with a history of 
herniated nucleus pulposus, shown to 
exist;

b) opine whether any such postoperative 
residuals of degenerative disc disease 
of the lumbar spine, with a history of 
herniated nucleus pulposus, is at least 
as likely as not related to the 
Veteran's service-connected lumbosacral 
strain;

c) if not, opine whether any such 
postoperative residuals of degenerative 
disc disease of the lumbar spine, with 
a history of herniated nucleus 
pulposus, is aggravated by the 
Veteran's service-connected lumbosacral 
strain; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

2.  Readjudicate the Veteran's claim based 
on all of the evidence of record.  
Consider such claim on a secondary basis, 
under 38 C.F.R. § 3.310.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




